Citation Nr: 0609854	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wound of the left lower leg. 

2.  Entitlement to an increased rating for residuals of shell 
fragment wound of the right lower leg with external popliteal 
neuropathy, currently evaluated as 10 percent disabling.

 
ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from December 1983 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied a claim for an 
increased (compensable) rating for residuals of shell 
fragment wounds of the right and left posterior legs.  The 
veteran appealed from that decision as to the denial of an 
increase.

During the appeal, in a February 2005 rating decision, the RO 
bifurcated the claimed residuals into two parts: (1) 
residuals of shell fragment wound of the right lower leg with 
external popliteal neuropathy; and (2) residuals of shell 
fragment wound of the left lower leg.  At that time, the RO 
assigned a 10 percent rating for the right leg disability, 
and assigned a noncompensable rating for the left leg 
disability, both effective from the date of the veteran's 
claim.  Since the increase did not constitute the maximum 
rating, the increased rating issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The residuals of shell fragment wound of the left lower 
leg is productive of no more than tiny residual superficial 
scars which are not unstable or painful on examination, and 
are without limitation of function of the affected leg.

2.  The residuals of shell fragment wound of the right lower 
leg with external popliteal neuropathy, is productive of 
episodic paresthesia and pain, and no paralysis; with 
retained metallic fragments. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of shell fragment wound of the left lower leg have not been 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, Diagnostic 
Code 7805 (as in effect prior to August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, 7805 (as in effect August 30, 
2002, and thereafter).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of shell fragment wound of the right 
lower leg with external popliteal neuropathy, have not been 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.73, Diagnostic 
Code 5311; 38 C.F.R. § 4.124a, Diagnostic Code 8621.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in September 2002 and July 2003, and in the 
statement of the case and supplemental statement of the case, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  The 
documents providing notice have informed the veteran of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  The veteran also has been afforded appropriate 
examination.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  While the VCAA notice for an increased rating in 
this case did not include a discussion of the effective date 
element, see Dingess/Hartman v. Nichols, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. March 3, 2006), the claims for an 
increased rating are being denied, and no effective date will 
be assigned.  Hence, there can be no possibility of prejudice 
to the veteran.

VCAA-compliant notice was provided to the veteran prior to 
the first unfavorable adjudication of this case, thereby 
meeting the timing requirements of VCAA.  Thus, to decide the 
appeal now would not be prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

II.  Analysis of Claim

The veteran is claiming entitlement to higher ratings than 
currently assigned for his service-connected residuals of 
shell fragment wounds of the right and left legs.  The 
veteran's residuals of shell fragment wound of the right 
lower leg with external popliteal neuropathy is currently 
assigned a 10 percent rating under Diagnostic Code 7805-8521.  
The hyphenated diagnostic code in this case indicates that 
scars, rated on limitation of function of the affected part, 
under Diagnostic Code 7805 is the service-connected disorder, 
and neuritis of the external popliteal nerve, under 
Diagnostic Code 8521 is a residual condition.  The veteran's 
residuals of shell fragment wound of the left lower leg is 
rated at a noncompensable level under Diagnostic Code 7805, 
for scars, on the basis of limitation of function of the 
affected part.  See 38 C.F.R. §§ 4.118 (Skin), 4.124a 
(Diseases of the Peripheral Nerves).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating each 
of the veteran's service-connected disabilities below, the 
Board will consider all regulations which are potentially 
applicable.  Id.

The lay statements and testimony describing the symptoms of 
the veteran's psychiatric and skin disabilities are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  However, these statements must 
be considered in conjunction with the objective medical 
evidence of record and the pertinent rating criteria.

If entitlement to compensation has already been established 
and an increase in disability rating is at issue, as here 
with the skin related claims, then the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).
 
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, for the rating criteria applicable to skin disorders.  
The associated revised rating criteria are codified in 38 
C.F.R. § 4.118 (2005).

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
was notified of the revisions in the June 2005 Supplemental 
Statement of the Case.
 
Under the amended version of Diagnostic Code 7801 (effective 
as of August 30, 2002), scars, other than head, face, or 
neck, that are deep or that cause limited motion: area or 
areas exceeding 6 square inches (39 sq. cm.), warrant a 10 
percent rating; and if exceeding 12 square inches (77 sq. 
cm.), warrant a 20 percent rating.
 
Under the amended version of Diagnostic Code 7802 (effective 
as of August 30, 2002), scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion, and involve an area or areas of 144 square inches 
(929 sq. cm.) or greater, warrant a 10 percent rating.
 
Under the regulations in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration. Scars 
may also be rated based on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 
7805 (2002).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage. The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation. Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage. The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
67 Fed. Reg. 49,596 (July 31, 2002), (to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805).

In evaluating diseases of the peripheral nerves, and other 
peripheral nerve injuries, the term "incomplete paralysis", 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a 40 percent 
evaluation requires complete paralysis of the external 
popliteal nerve (common peroneal), with foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  A 30 
percent evaluation requires severe incomplete paralysis.  A 
20 percent evaluation requires moderate incomplete paralysis.  
A 10 percent evaluation requires mild incomplete paralysis. 

Neuritis is evaluated under the criteria found at Diagnostic 
Code 8621, which is consistent with the criteria for 
evaluating paralysis set forth above.  Neuritis is 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, and 
is rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123. 

During the most recent examination, the examiner diagnosed 
that the bilateral leg residuals of shell fragment wounds 
involved neuropathy, including episodic paresthesia and pain, 
but no paralysis.  Thus, Diagnostic Code 8621, for neuritis, 
is the most appropriate code for evaluating the peripheral 
nerve aspects of the service-connected residuals.  

In addition to the general regulations outlined above, the 
Board notes that in rendering a determination on missile 
injuries, the analysis must start with a review of the extent 
of the original traumatic injury, and the course of the 
disability in the ensuing years.  See 38 C.F.R. § 4.56.  In 
addition, 38 C.F.R. § 4.55 provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injury affects an 
entirely different function.
 
During the most recent examination, the examiner diagnosed 
that the location of the symptoms of the bilateral leg 
residuals of shell fragment wounds was Muscle Group XI.  
38 C.F.R. § 4.73, Diagnostic Code 5311 provides schedular 
rating criteria for damage to Muscle Group XI.  

Diagnostic Code 5311 provides a noncompensable disability 
rating for slight disability of Muscle Group XI (propulsion, 
plantar flexion of the foot).  A 10 percent disability rating 
is provided for moderate disability.  A 20 percent disability 
rating is provided for moderately severe disability; and a 30 
percent disability rating is provided for severe disability.

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (2005).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

Slight disability of muscles results from a simple wound with 
no debridement or infection.  The history of a slight muscle 
disability includes service records of superficial wound with 
brief treatment and return to duty; healing with good 
functional results; and no cardinal signs or symptoms of 
muscle disability.  Objective findings include a minimal 
scar; no evidence of fascial defect, atrophy, or impaired 
tonus; no retained metallic fragments; and no impairment of 
function.  38 C.F.R. § 4.56(d)(1).  

Moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2005).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound, by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements. Objective findings of a moderately 
severe muscle wound are entrance and (if present) exit scars 
indicating the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment. 38 C.F.R. § 4.56(d)(3) 
(2005).

Severe disability of the muscles results from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

The factual background material to the case follows.  Service 
medical records show that the veteran was injured when a 
machine gun round discharged from a jammed weapon.  He was 
treated at an emergency room and apparently released the same 
day, at which time, his condition on release was good.  The 
treatment report noted evidence of ricochets of bullet head 
pieces off a galley deck plating, and apparently grazed his 
left leg and hit his right leg, which retained a foreign 
body.  X-rays showed small 1-2 mm. Metallic flecks deeply 
imbedded in the right leg.  The leg was dressed.  The veteran 
was not admitted and was released in good condition and 
returned to duty.  He was to follow-up two days later for 
sick call.  The diagnosis at that time was shrapnel wound to 
the right leg and laceration of the left leg.  

When seen in May 1985, the veteran stated that he had no 
complaints and that the request for him to be seen was 
entirely 1st Sergeant's request.  On examination, there were 
multiple peppering shrapnel to posterior right leg; and 1 to 
the left posterior leg at the post knee joint.  The areas 
appeared discolored and mildly inflamed with dark tissue 
beneath the site.  At that time the assessment was unresolved 
shrapnel trauma, bilateral legs.  

Another treatment note at approximately the same time shows 
that the veteran was sent by his 1st Sergeant to get X-rays 
to check on the progress of the bilateral leg condition.  The 
veteran reported that he felt fine and had occasional ache.  
The assessment was healing shrapnel fragment wounds.

VA treatment records in May 1987 noted a history that during 
service, the veteran received shrapnel wounds to the right 
leg in 1985.  Currently he had complaints of pain during cold 
weather and occasional stiffness.  There was also a scar at 
the left knee area from a wound.  At that time, the 
assessment was that there were tiny multiple shrapnel healed 
wounds.

The report of an August 2002 VA examination for scars shows 
that the veteran reported complaints of significant lower 
extremity cramping and achiness from shrapnel pieces embedded 
in the backs of both legs.  He also reported complaints of 
numbness and that he could not walk long distances without 
his legs becoming numb.  His right leg was more painful than 
his left.  

The examiner noted that review of a recent neurology note 
showed that the assessment was that the veteran was cramping 
and had nocturnal sensory disturbances in the legs and feet 
and a history of shrapnel in the popliteal fossa; and that 
the veteran may have early polyneuropathy or multiple 
polyneuropathies.  The examiner further noted that X-ray 
examination in February 2002 showed that there were no 
visible acute fractures or dislocations; and that there were 
opaque densities in the soft tissues of the posterior aspect 
of the distal end of the right femur and in the upper two-
thirds of the soft tissues of the right tibia and fibula, 
which could be due to foreign bodies.  There were no opaque 
densities in the soft tissues of the left lower leg.

On examination, the examiner noted that a 2 cm. by 1.5 cm. 
scar was present on the lateral aspect of the posterior 
popliteal fossa.  This scar was nontender to palpation, and 
there was no adherence of scar tissue.  The texture was 
pebbled in appearance.  There was no ulceration or breakdown 
of skin.  There was a very slight depression of the scar with 
possible minimal underlying tissue loss, and this was not 
disfiguring.  

The right leg had multiple indentations visible measuring two 
to three millimeters.  No foreign bodies were appreciated on 
palpation of the back of the leg.  On palpation, the veteran 
reported that the leg was achy, and without any extreme 
tenderness.  These very small scars manifested no adherence.  
There were approximately nine visible scars from the mid-
thigh down his calf posteriorly.  There was no elevation, and 
very slight depression of these very small scars.  They were 
no disfiguring.  The report contains an impression that the 
veteran had had significant lower extremity cramping, aching 
and numbness since his injuries.

The report of a December 2004 VA (QTC) examination of the 
veteran's service-connected residuals of shell fragment 
wounds of the legs shows that the veteran reported complaints 
of episodic leg pain and numbness.  The veteran reported that 
he had pain every day, pain with movement sometimes, and 
difficulty with normal work requirements.  With respect to 
peripheral nerves, the veteran reported complaints of 
tingling, numbness and anesthesia; which occurred 
intermittently and as often as daily, lasting hours.  He 
reported that his ability to perform daily functions during 
flare-ups was limited.  He was currently taking gabapentin 
for treatment.  Due to the condition he had difficulty 
working and had missed three days from work per month.

On examination of the musculoskeletal system, the report 
noted that there was a muscle wound present, and that the 
muscle group involved was XII [sic].  The report noted 
findings that the entry wound was located at the right calf, 
and is two cm. by .5 cm.; and the corresponding exit wound 
scar was located at "N/A."  There was no adherence of the 
underlying structures with no intermuscular scarring present 
and no adhesion to the bone.  Palpation of the muscle 
revealed no loss of deep fascia or muscle substance, and no 
impairment of muscle tone.  There were no signs of lowered 
endurance or impaired coordination.  For muscle group XI, 
strength was graded to be 5.  The muscle injury did not 
affect the particular body part function it controls.  There 
was no muscle herniation.  The muscle injury did not involve 
any tendon, bone, joint or nerve damage.  The report also 
contains orthopedic findings with respect to the hip, knee 
and ankle joints, including ranges of motion.

On neurological examination of the lower extremities, the 
examiner made the following findings.  Motor function was 
within normal limits.  Sensory function was within normal 
limits.  The right lower extremity reflexes revealed knee 
jerk absent and ankle jerk 2+.  The left lower extremity 
reflexes revealed knee jerk absent and ankle jerk 2+.

The examiner noted that although the veteran reported that he 
has episodic skin numbness and pain in his posterior calf 
muscles bilaterally, at the time of the examination, he was 
not having an episode at the time of the examination.  The 
examiner noted that the examination was essentially normal 
except for scarring related to one bullet wound and multiple 
tiny shrapnel wounds.  The examination contains the following 
diagnoses: (1) For the VA established diagnosis of Group 
XII-anterior muscles of the bilateral legs, the diagnosis is 
changed to Group XI-posterior and lateral leg muscles 
bilaterally.  The diagnosis is changed because location of 
symptoms; and (2) For the VA established diagnosis of 
external popliteal nerve paralysis, the diagnosis is changed 
to external popliteal neuropathy.  The diagnosis is changed 
because there is no paralysis, just episodic paresthesia and 
pain. 

In an addendum to the examination report, the examiner 
provided a description of all scars, and findings from X-ray 
examination, as follows.  The scars are located on the legs, 
and measure 2 cm. by .5 cm. (right calf).  The examiner found 
that the scar was level; and there was no tenderness, 
disfigurement or ulceration.  There was no adherence, 
instability, tissue loss, keloid, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion 
due to the scar.

X-ray examination of the left tibia and fibula revealed no 
evident bony joint or soft tissue abnormality, fracture or 
dislocation.  X-ray examination of the right lower leg 
revealed several tiny metallic densities at the upper and 
mid-portion of the lower leg posteriorly.  The bones are 
intact with preserved joints.  There was no evidence for 
acute fracture or dislocation.  The addendum contains a 
diagnosis of status post shrapnel wound to the mid-portion of 
the right lower leg posteriorly with several tiny metallic 
densities.  The examiner opined affirmatively that the test 
results were abnormal and clinically significant, and they 
are a source of pain. 

i.  Residuals of Shell Fragment Wound of the Left Lower Leg.

The veteran's residuals of shell fragment wound of the left 
lower leg are currently rated as zero percent disabling 
pursuant to the diagnostic criteria set forth at 38 C.F.R. § 
4.118, pertaining to scars.

Although the veteran contends that his service-connected 
shell fragment wound of the left lower leg are more disabling 
than currently evaluated, there are no pertinent medical 
records that indicate that the veteran's residual scarring is 
tender, painful, poorly nourished, unstable or involves 
repeated ulcerations.  Hence, a compensable rating is not 
warranted under either the old or new criteria at Diagnostic 
Code 7803 or 7804.  

Similarly, recent VA examination does not reveal that the 
veteran has any functional limitation of the left leg, or 
peripheral nerve pathology, as a result of his multiple tiny 
scars.  Therefore, a compensable rating under both the former 
and revised Diagnostic Code 7805, or under Diagnostic Code 
8621 is not warranted.  There is also no evidence showing 
that this disability involves any muscle impairment, so as to 
warrant evaluation under Diagnostic Code 5311. 

In view of the above, the Board concludes that an evaluation 
in excess of that currently assigned by the RO is not 
warranted.  In reaching the foregoing decision, the Board has 
considered application of the "benefit of the doubt rule."  
However, as the evidence is not in relative equipoise, the 
rule is inapplicable in this case.  See 38 C.F.R. § 3.102.

ii.  Residuals of Shell Fragment Wound of the Right Lower Leg 
with External Popliteal Neuropathy

The veteran contends that his service-connected residuals of 
shell fragment wound of the right lower leg with external 
popliteal neuropathy are more disabling than currently 
evaluated.  The veteran's residuals of shell fragment wound 
of the right lower leg with external popliteal neuropathy are 
currently rated as 10 percent disabling pursuant to the 
diagnostic criteria set forth at 38 C.F.R. § 4.118, 
Diagnostic Code 7805, for other scars based on limitation of 
function of the part involved, on the basis of a residual 
condition of impairment of the external popliteal nerve 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8521.  The 
Board will consider all regulations which are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
With respect to peripheral pathology, there are no pertinent 
medical records that indicate that the veteran's residual 
impairment of the external popliteal nerve is productive of 
more than mild symptoms.  Under 38 C.F.R. § 4.124a, when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  During the most 
recent VA examination, the examiner found that the peripheral 
neurological pathology did not include paralysis, but rather 
only episodic paresthesia and pain.  There is no evidence of 
paralysis, and there is no evidence that the disability 
picture of the disability is productive of incomplete 
paralysis of moderate impairment so as to warrant a 20 
percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8621.

With respect to the scar, there are no medical records 
containing evidence to show that the scar covers an area 
exceeding 6 square inches, so as to warrant an evaluation in 
excess of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 
7801.   Additionally, a separate rating under Diagnostic 
Codes pertaining to scars would be impermissible under 38 
C.F.R. § 4.14 because the impairment consistent with 
Diagnostic Code 7805, for other scars, is rated on limitation 
of function of the affected part, in this case, peripheral 
nerve impairment.

Regulatory principles of combined ratings for muscle injuries 
under 38 C.F.R. § 4.55 provide that a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injury affects an entirely 
different function.  On review, the Board finds that the 
involved muscle group, Group XI, does not affect a different 
function from the function affected by the external popliteal 
nerve (common peroneal).  See 38 C.F.R. § 4.73, Diagnostic 
Code 5311; 4.124a, Diagnostic Code 8621.  Therefore, the 
Board may not consider whether a separate rating may be 
assigned for muscle injury under Diagnostic Code 5311.  
However, the Board shall consider whether a rating in excess 
of 10 percent may be assigned for impairment of muscles.

Under Diagnostic Code 5311, slight impairment, which is the 
level for which a noncompensable rating is assigned, requires 
that there be no metallic fragments retained.  In this case, 
initial X-rays in service showed small 1-2 mm. Metallic 
flecks deeply imbedded in the right leg.  Recent VA 
examination indicates that the veteran's residuals of shell 
fragment wound of the right lower leg includes retained tiny 
shell fragments.  In the January 2005 addendum to the 
December 2004 VA examination, the examiner opined that 
observed tiny metallic densities at the upper and mid-portion 
of the lower leg posteriorly were clinically significant and 
were a source of pain.  

Based on the foregoing, the Board finds that there are no 
pertinent medical records that indicate that the veteran's 
residual impairment of Muscle Group XI is productive of 
moderately severe disability.  When most recently examined, 
the examiner found no intermuscular scarring present and no 
adhesion to the bone.  Palpation of the muscle revealed no 
loss of deep fascia or muscle substance, or impairment of 
muscle tone.  There were no signs of lowered endurance or 
impaired coordination.  For muscle group XI, strength was 
graded to be 5.  The muscle injury did not affect the 
particular body part function it controls.  There was no 
muscle herniation.  

The disability is not productive of moderately severe 
disability of the involved muscles.  There was no evidence of 
debridement, with prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; or objective findings 
including indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles.  
Tests of strength does not indicate any impairment.

The evidence also does not show any orthopedic abnormality in 
the hips, knees, or ankles.  The most recent examination 
report noted that examination was essentially normal except 
for scarring related to the wound.  The evidence does not 
show that there is muscle impairment of more than moderate 
degree.  Therefore, a rating in excess of 10 percent under 
potentially applicable rating criteria for rating muscle 
impairment is not warranted.  See 38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Code 5311. 

In view of the above, the Board concludes that an evaluation 
in excess of that currently assigned by the RO is not 
warranted.  In reaching the foregoing decision, the Board has 
considered application of the "benefit of the doubt rule."  
However, as the evidence is not in relative equipoise, the 
rule is inapplicable in this case.  See 38 C.F.R. § 3.102. 




ORDER

Entitlement to a compensable rating for residuals of shell 
fragment wound of the left lower leg is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of shell fragment wound of the right lower leg with external 
popliteal neuropathy is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


